Citation Nr: 1415257	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-37 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including an appellate brief with additional argument, news articles, and medical treatises, are relevant to the issues on appeal.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claims.

The Board also notes that the issue of whether there was clear and unmistakable error in a November 2002 rating decision that denied entitlement to service connection for hearing loss and tinnitus was raised by the Veteran's representative in a March 2014 brief.  However, that matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's private treatment records indicate that Dr. SS (initial's used to protect privacy) treated the Veteran for his left shoulder disability and that he has undergone physical therapy.  The Veteran's representative also argued in the March 2014 brief that the Veteran's service personnel records might include relevant records.  Therefore, on remand, the RO/AMC should obtain any outstanding treatment records pertinent to the Veteran's disabilities, as well as his service personnel records.

Remand is also required because the Veteran's representative submitted additional evidence after the RO's most recent adjudication without a waiver of initial AOJ consideration.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his neck, back, or shoulder disorders, including from Dr. SS and any physical therapist.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

2.  The RO/AMC should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate location, to request the Veteran's complete service personnel records.  

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



